Citation Nr: 0023476	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  99-08 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to special monthly pension based on need for aid 
and attendance or by virtue of being housebound.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


REMAND

The veteran had active military service from September 1942 
to January 1946.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a June 1998 rating decision by 
the RO, which denied entitlement to special monthly pension 
based on being housebound or for need of aid and attendance 
but which awarded VA pension benefits for arteriosclerotic 
cardiovascular disease, evaluated as 30 percent disabling; 
residuals of fracture of the left hip, evaluated as 10 
percent disabling and probable mild osteoarthritis, evaluated 
as 10 percent disabling.  The disabilities were rated 40 
percent, combined.  

The record reflects that his most recent VA general medical 
examination was conducted in June 1998, and it was based on 
the results of this examination that pension benefits were 
originally granted.  This examination noted his primary 
complaint to involve persistent pain in the left hip 
following open reduction and internal fixation of the hip in 
February 1998, following a fracture.  This examination 
diagnosed status post fracture of the left hip; 
atherosclerotic cardiovascular disease, mild; probable 
osteoarthritis, mild; and deconditioning, post hip fracture.  

VA treatment records include comprehensive records concerning 
the surgery and convalescence for the left hip fracture 
between February and April 1998.  

VA records further reveal that subsequent to the June 1998 VA 
examination, he was diagnosed with a screw erosion of the 
left hip in August 1998, and underwent surgery the same month 
to remove the screw from the left hip, with insertion of 
interlocking screws.  Follow up to this surgery also in 
August 1998, reveal problems with impaired mobility and 
nursing intervention to assist the veteran with regaining 
mobility.  His discharge instructions as of August 10, 1998 
included recommendations of no walking, driving or 
transversing stairs.  

In a February 1999 rating which continued to deny entitlement 
to special monthly pension, the RO did not change its 
evaluations of the nonservice connected disabilities from 
June 1998.  In addition to those disabilities, he was 
adjudged to have nonservice connected disabilities of chronic 
pain and left upper leg disability; hearing loss; chronic 
constipation and ruptured scrotum, all evaluated as 
noncompensable.  His combined nonservice connected 
disabilities continue to be rated as 40 percent disabling.  

The most recent VA records on file reflect that the veteran 
was still recuperating from his August 1998 surgery but do 
not demonstrate his residual functional capacity since 
recuperation.  

In addition to the veteran's hip problems, he has alleged 
problems with memory loss, poor concentration and thinking, 
and asserted that he never received a C & P evaluation for 
psychological (or cognitive) pathology.  Moreover, the 
treatment records also reveal treatment for other physical 
problems in addition to those currently listed by the RO.  
For example, VA treatment records concerning a November 1997 
motor vehicle accident included a diagnosis of chronic 
obstructive pulmonary disease.  Also diagnosed in November 
1997, was degenerative joint disease of the cervical spine 
and nondisplaced hairline fractures of the left 10th and 11th 
ribs.  In addition, his June 1998 examination revealed a 
vision problem not completely corrected by glasses.  

In view of the foregoing, it is the opinion of the Board that 
additional action is necessary before a final determination 
of this claim.  Accordingly, the case is REMANDED for the 
following action:

1.  The RO should obtain all the 
veteran's VA medical records and any 
other treatment records, which are not 
currently in the file, and associate them 
with the file.

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and extent of any psychiatric or 
cognitive function disability found.  All 
indicated diagnostic tests and studies 
should be done.  The veteran's claims 
folder should be available to the 
examiner, and the examination report 
should reflect review of all pertinent 
information. The report of examination 
should include a detailed description of 
all clinical manifestations and an 
opinion as to the degree of industrial 
impairment caused by the veteran's 
psychiatric or cognitive symptoms.  The 
examiner should be provided with the 
claims folder for review prior to the 
examination.  The findings reported 
should be in sufficient detail to rate 
any psychiatric or cognitive dysfunction.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of the veteran's left 
hip disability and any other orthopedic 
disability shown, including but not 
limited to degenerative joint disease of 
the cervical spine and residuals of rib 
fractures.  The claims folder, and a copy 
of this remand must be made available to 
the examiner for review in conjunction 
with the examination.  Such tests as the 
examiner deems necessary, to include 
range of motion studies, should be 
performed.  The examiner must review the 
claims folder prior to the examination 
and be familiar with the criteria for 
rating orthopedic disorders, including 
the hip and cervical spine.  The examiner 
must describe all associated functional 
impairment and state whether the affected 
joints exhibit weakened movement, excess 
fatigability, or incoordination and 
whether there is further limitation due 
to pain (if feasible, such further 
impairment should be expressed in terms 
of the degree of additional range of 
motion loss due to these factors).  The 
examiner should also express an opinion 
on whether there is additional functional 
limitation during flare-ups or upon 
repeated use over time.  

The examiner should determine how the 
veteran gets around and should comment on 
the effect of his orthopedic disabilities 
on such functions as eating, taking 
medication, bathing and attending to the 
needs of nature.  Any indicated tests or 
studies should be conducted.  The 
examiner should also comment as to 
whether the veteran is restricted to his 
house due to his disabilities.  The 
claims folder, along with all additional 
evidence obtained pursuant to the request 
above, should be provided to the examiner 
for review.  The findings reported must 
be sufficiently detailed to rate each of 
the veteran's orthopedic disabilities. 

4.  The veteran should also be afforded a 
VA examination by a cardiologist to 
determine the current severity of his 
arteriosclerotic cardiovascular disease.  
Any indicated tests or studies should be 
done.  The claim file should be made 
available to the examiner for review in 
connection with the examination.  

The examiner should determine how the 
veteran gets around and should comment on 
the effect of his cardiovascular disease 
on such functions as eating, taking 
medication, bathing and attending to the 
needs of nature.  The examiner should 
also comment as to whether the veteran is 
restricted to his house due to his 
disabilities.  Any indicated tests or 
studies should be conducted.  The claims 
folder, along with all additional 
evidence obtained pursuant to the request 
above, should be provided to the examiner 
for review.  The findings reported must 
be sufficiently detailed to rate the 
veteran's cardiovascular disability. 

5.  The veteran should then be scheduled 
for a VA general medical examination (and 
any additional special examinations 
deemed necessary) to ascertain the nature 
and severity of each of his remaining 
disabilities not yet evaluated by the RO.  
The additional special examinations 
should include, but are not limited to, 
audiological evaluation with audiometric 
studies to determine the current severity 
of his hearing loss; ophthalmologic 
examination to determine the current 
severity of any visual problem; pulmonary 
evaluation, with pulmonary function 
testing, to determine the current 
severity of his COPD; genitourinary 
examination to determine the current 
severity of any scrotal problem; and 
gastrointestinal examination to determine 
the current severity of any 
gastrointestinal problems, to include his 
reported constipation.  Any indicated 
tests should be performed.  The 
examiner(s) should also be familiar with 
the appropriate diagnostic codes for the 
aforementioned disabilities.  

The examiner(s) should also determine how 
the veteran gets around and should 
comment on the effect of his disabilities 
on such functions as eating, taking 
medication, bathing and attending to the 
needs of nature.  The examiner(s) should 
also comment as to whether the veteran is 
restricted to his house due to his 
disabilities.  Any indicated tests or 
studies should be conducted.  The claims 
folder, along with all additional 
evidence obtained pursuant to the request 
above, should be provided to the examiner 
for review.  The findings reported must 
be sufficiently detailed to rate each of 
the veteran's disabilities. 

6.  When the above action has been 
completed, the RO should review the 
examination reports and assure that all 
requested information has been provided.  
If not, the examinations should be 
returned as inadequate for rating 
purposes. 38 C.F.R. § 4.2 (1999).  In 
considering the rating assigned for the 
veteran's various nonservice connected 
disorders for pension purposes, 
consideration should be accorded to the 
applicable diagnostic codes and whether 
38 C.F.R. §§ 4.40, 4.45 apply, and if so, 
whether they provide a basis for any 
change in the award of compensation 
benefits.  

7.  Following the completion of the 
foregoing, the RO should re-rate all the 
veteran's disabilities and readjudicate 
the claim for entitlement to special 
monthly pension benefits.  In the event 
the determination remains adverse to the 
veteran, he and his representative should 
be provided an appropriate supplemental 
statement of the case and given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

"[A] remand [by the Court or the Board] confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders . . . a remand [] imposes 
upon [VA] a concomitant duty to ensure compliance with the 
terms of the remand [and] [i]t matters not that the agencies 
of original jurisdiction as well as those agencies of the VA 
responsible for evaluations, examinations, and medical 
opinions are not under the Board as part of a vertical chain 
of command which would subject them to the direct mandates of 
the Board."  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(in which a VA examination at which the claims file was made 
available had not been conducted as instructed in a Board 
remand).  

This is to put the veteran on notice, and in keeping with 
the VA's duty to assist, as announced in Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991), that at least in 
part the purpose of the examination requested in this remand 
is to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (199) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




